Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 03, 2022

The Court of Appeals hereby passes the following order:

A22D0457. LUCKY BUCKS, LLC v. RUTA INC et al.

      Lucky Bucks, LLC filed this timely discretionary application seeking to appeal
a final order of the superior court affirming the decision of the Georgia Lottery
Corporation. Lucky Bucks, however, has a right of direct appeal.
      Under OCGA § 5-6-35 (a) (1), a discretionary application is required to appeal
“decisions of the superior courts reviewing decisions of the State Board of Workers’
Compensation, the State Board of Education, auditors, state and local administrative
agencies, and lower courts by certiorari or de novo proceedings[.]” But the statute
creating the Georgia Lottery Corporation expressly provides that it is “not a state
agency[.]” OCGA § 50-27-4. Accordingly, a superior court order reviewing a
decision of the Georgia Lottery Corporation “does not fall within the ambit of OCGA
§ 5-6-35 (a) (1),” and an application for discretionary review is not required.
Amusement Leasing, Inc. v. Georgia Lottery Corp., 352 Ga. App. 243, 246 (1) (834
SE2d 330) (2019).
      We will grant a timely application for discretionary appeal if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Lucky Bucks shall have ten days from the date of
this order to file a notice of appeal in the trial court. If Lucky Bucks has already filed
a timely notice of appeal in the trial court, it need not file a second notice.
      The clerk of the trial court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/03/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.